Title: Linn Banks and Others to James Madison, 1 August 1834
From: Banks, Linn,Walker, William,Fry, Wesley,Burton, Sinclair,Banks, William T.,Banks, Robert A.,Chapman, Edmund G.,Allison, Henry
To: Madison, James


                        
                            
                                Sir. 
                            
                            
                                
                                    Madison Court House
                                
                                1st. Augt. 1834
                            
                        
                        
                        
                        A large number of the Democratic Republicans of this County, intend giving a public dinner to the Honble Jno.
                            M. Patton their faithful and distinguished Representative, on the 23rd Instant at Madison Cthouse, as a testimonial of
                            their high sense of his talents and approbation of his course during the late eventful Session of Congress.
                        In their name we respectfully solicit the pleasure of your company on that occasion. Your fellow Citizens of
                            this County still cherish with fond remembrance your long tried and faithful public Services—Your devotion to the Union,
                            and the rights of the States, as expounded by your Celebrated report of 1798 & 1799—which constitutes the
                            political text book of the pure republicans of the Nation. You have witnessed for half a Century the benign influence,
                            upon the destinies of men, of our system of Government—which was the result of mutual concession and compromise—in which
                            you took so distinguished and efficient a part And you have lived too Sir to see the once doubtful problem solved, that
                            virtuous & intelligent man is capable of Self Government We are very Respectfully Your fellow citizens
                        
                            
                                Linn Banks
                            Wm. Walker
                        Wesley FrySinclair BurtonWm. T BanksRobt. A. BanksEdmund G ChapmanHenry AllisonCommittee
                    